DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites “… run in a meandering form through or along the exciting layer” and “… wherein substantially parallel portion of the two lights guides, respectively, alternate in the exciting layer”
It should be noted that claim 8 is being interpreted such that “the at least two light guides, respectively, run through or along the exciting layer, wherein parallel portions of the two light guides, respectively, alternate in the exciting layer”
The term “meandering” is a relative term which renders the claim indefinite, it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Meandering” is 
The term “substantially” is a relative term which renders the claim indefinite, it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as “consisting of or relating to substance” (see Merriam-Webster online dictionary). This language is indefinite as the specification does not describe how to define substantially, and in the immediate case it is unknown how ‘parallel’ is modified.

Claim 9 recites “…wherein the at least two light guides are overlaid in a region of loops of the meander in which a direction of the at least two lights is substantially reversed”
It should be noted that this clause is being interpreted such that, “…wherein the at least two light guides are overlaid in a region of loops in which a direction of the at least two light guides is reversed.”
The term “substantially” is a relative term which renders the claim indefinite, it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as “consisting of or relating to substance” (see Merriam-Webster online dictionary). This language is indefinite as the specification does not describe how to define substantially, and in the immediate case it is unknown how “reversed’ is modified.

Claim 10 recites “…wherein the actuator component has a substantially cylindrical form…”

The term “substantially” is a relative term which renders the claim indefinite, it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as “consisting of or relating to substance” (see Merriam-Webster online dictionary). This language is indefinite as the specification does not describe how to define substantially, and in the immediate case it is unknown how ‘cylindrical’ is modified.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, and 13-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narasimalu (US Patent 7,922,450 B2).

Regarding claim 1, Narasimalu discloses an actuator device for a wind turbine (Abstract, Fig. 1, Fig. 2), comprising an actuator component (Fig. 4), and a control component (2:29-42), wherein the actuator component (Fig. 4) has at least an actuator layer (Shown in Fig. 4 as 134) with a preferential direction (Fig. 4), and an exciting layer that is substantially parallel to the actuator layer (Fig. 4 shows 

Regarding claim 2, Narasimalu discloses all of claim 1 as above, wherein the actuator component is formed as a stack actuator component (Fig. 4) with a plurality of stacked actuators (Fig. 4) with a plurality of stacked actuator layers and exciting layers (Fig. 4), wherein the light guide is formed over a plurality of edges of the exciting layers on at least one layer surface of the stack actuator component (Fig. 4).

Regarding claim 3, Narasimalu discloses all of claim 1 as above, additionally comprising at least two light guides (146, 148) wherein at least two of the light guides enter the exciting layer from different sides (Fig. 4).

Regarding claim 4, Narasimalu discloses all of claim 1 as above, wherein a direction of the light guide from the light source is referred to as a light guiding direction of the light guide, wherein adjacent portions of different light guides in the exciting layer have at least partially opposite light guiding directions (Fig. 4).

Regarding claim 5, Narasmialu discloses all of claim 1 as above, wherein the light output from the light guide decreases with a length of the light guide, wherein at least two light guides extend in or along the exciting layer in such a way that a uniform light input the actuator layer occurs (Fig. 4).

Regarding claim 6, Narasmialu discloses all of claim 5 as above, wherein at least two light guides run opposite to one another, at least in certain portions through the exciting layer (Fig. 4).

Regarding claim 7, Narasmialu discloses all of claim 6 as above, wherein an entry point of a first of the at least two light guides into the exciting layer is adjacent to an exit point of a second of the at least two light guides (Fig. 4, the exits are 134 which are adjacent to the entry points).

Regarding claim 8, Narasmialu discloses all of claim 6 as above, wherein the at least two light guides, respectively, run through or along the exciting layer, wherein parallel portions of the two light guides, respectively alternate in the exciting layer (Fig. 4).

Regarding claim 10,  Narasmialu discloses all of claim 1 as above, wherein the actuator component has a cylindrical form with a hollow bore (150, 152 show a hollow bore), wherein at least a portion of the light guides is arranged in the hollow bore (Fig. 4).

Regarding claim 13, Narasmialu discloses a rotor blade (Fig. 2) of a wind turbine (Fig. 1), with an actuator device (Fig. 2) as claimed in claim 1 as above, and an active element (104), wherein the actuator device is configured to control the active element.

Regarding claim 14, Narasmialu discloses all of claim 13 as above, wherein the actuator component of the actuator device in configured as a bending actuator component (118, 120; Fig. 2), the active element is configured as a servo flap (105, 107, 104), and the actuator component is mounted in surface contact over a region of the servo flap (Fig. 2).

Regarding claim 15, Narasmialu discloses all of claim 14 as above, wherein the actuator component of the actuator device is configured as extension actuator component (Fig. 2), the active element is configured as a lift flap (104, 105, 107), and wherein the rotor blade has a transforming unit (112, 130, 132) for transforming the movement of the actuator component into a control of the lift flap (Fig. 2).

Regarding claim 16, Narasmialu discloses all of claim 15 as above, wherein the actuator device has an amplification frame (112) that encloses the actuator component, and wherein the transforming unit has a push/pull rod (130, 132) for coupling the amplification frame to the lift flap (Fig. 2).

Regarding claim 17, Narasmialu discloses all of claim 13 as above, including a wind turbine (Fig. 1), comprising a rotor (96), and a rotor blade (100) coupled to the rotor.

Regarding claim 18, Narasmialu discloses a method comprising: assembling an actuator device as claimed in claim 1 on a rotor blade (Fig. 2), wherein the assembling comprises attaching the actuator component to the rotor blade.

Regarding claim 19, Narasmialu discloses all of claim 18 as above, further comprising coupling the control component to the actuator component (Fig. 2)

Regarding claim 20, Narasmialu discloses all of claim 1, wherein the light guide runs through the exciting layer in opposite directions (Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Narasmialu in view of Halas et al. (US PGPUB 2003/0156991 A1).

Regarding claims 11 and 12, Narasmialu discloses all of claim 1 as above.
However, Narasmialu does not teach or suggest wherein a region of an end of a light guide remote from the light source has a nano coating, or wherein the control component comprises a plurality of light guides, wherein the plurality of light guides a configured to guide at least one of different wavelength, spectral ranges, or both.
Halas et al. teaches nano particle, that depending on size, changes peak absorbance for the use in films or matrix materials ([0033]) for the use in optomechanically-responsive materials (Abstract, Fig. 12A-12C) to create a bimorphic strip ([0071]) or independently actuatable material ([0072]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Photoactuator of Narasmialu with the teaching that different sized nano particles in different segments of the photoactuator will change responsiveness, as both references are in the same field of .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While Narasmialu discloses all of claim 1 as above, it is not disclosed, taught, or suggested that the two light guides are overlaid in a region of loops in which a direction of the at least two light guides is reversed. However, the claim is still subject to 112(b) rejections regarding lack of clarity as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2009/0097976 A1 discloses active damping of wind turbine blades.
US Patent 6,999,221 B1 discloses bimorphic polymeric photomechanical actuators.
US Patent 4,524,294 A discloses ferroelectric photomechanical actuators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871.  The examiner can normally be reached on Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745